Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 & 04/08/2021 was filed on/after the mailing date of the application on 01/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to methods of organizing human activity, in managing personal behaviors without significantly more. The claim(s) recite(s):
Regarding claim 1, the claim recites steps for receiving information, performing modeling of a feature, context, and behavior. Examiner respectfully notes that a feature can be the users ID in the specification see 0034; furthermore context is time and location modeling according to the specification 0004 these will be interpreted as such. Therefore its collecting behavior information about a person, who the person is, and where and when information about the person. A person does this everyday when managing their time, and their memory stores this information in their brains. The claim proceeds to generating a record, which is equivalent to a memory, and generating a user behavior matrix which is the persons brain. 

	Claims 2-8 are directed at managing user travel, by collecting information, and predicting information. Examiner notes a humans brain manages their daily travels, knows what to focus on, the context of date and time, such as the morning when the user goes to work, they are at home and known based on previous behavior when they should leave, how long it takes for the car to warm up, and therefore these claims are directed at managing user personal behavior.
This judicial exception is not integrated into a practical application because the claim in its entirety recites mental steps a humans brain uses to create memories and manage a humans behavior. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim in its entirety recites mental steps a humans brain uses to create memories and manage a humans behavior.
	Claims 9-15 inherit the same rejection as claims 1-8 above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 9, and 11 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Majumdar et al. (US 20140100835 A1)

Regarding claim 1, Majumdar teaches a method for performing user behavior modeling of a user, comprising: (0007; Method for modeling user behavior) 
receiving a user behavior input from the user, (0007; receiving user behavioral input from device sensors) the user behavior being defined by an action on a content in a context;(0006-0007; 0021; Fig 4; 0032; the users behavior being a state of a real world action, with a context and performed on a content see Fig 4)
 performing feature modeling, context modeling, and behavior modeling on the received user behavior input (Examiner respectfully notes that a feature can be the users ID in the specification see 0034; furthermore context is time and location modeling according to the specification 0004 these will be interpreted as such)  (0006-0007; 0021; Fig 4; 0032; The system produces continuous behavior modeling, based on the user input, the behavioral modeling includes time based as part of continuous monitoring (see 0031-0032) and GPS location (equivalent to context modeling)  for a specific user (equivalent to the feature))
to produce indexes of interaction,(action performed) content (what is being used, eaten) and context (time), respectively; (table fig 4; 0031-0032; see table and vectors; which include indices as a table must be managed)
 generating a behavior record based on the indexes of interaction, content and context; (table fig 4; 0031-0032; see table and vectors; which include indices as a table must be managed)
 and generating a user behavior matrix based on a sequence of user behavior records generated over time. (table fig 4; 0031-0032; see table and vectors; which include indices as a table must be managed)
Regarding claim 3, Majumdar teaches the method according to claim 1, and is disclosed above, Majumdar wherein the interaction is driving a vehicle, (0031; user is driving) the content is a location of the vehicle,(0031; GPS location tracking) and the context is a date and time of the driving. (0032; day and time). 

Regarding claim 9, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of a non-transitory computer readable medium Majumdar 0008.
Regarding claim 11, the claim inherits the same rejection as claim 3 for reciting similar limitations in the form of a non-transitory computer readable medium Majumdar 0008.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (US 20140100835 A1) in view of Fang et al. (“Deep Learning-based Sequential Recommender Systems: Concepts, Algorithms, and Evaluations”)

Regarding claim 2, Majumdar teaches the method according to claim 1, and is disclosed above.  Majumdar does not expressly disclose the method further comprising applying a self-attention mechanism to the user behavior matrix to produce a personal feature matrix for the user. 
In an analogous art Fang teaches further comprising applying a self-attention mechanism to the user behavior matrix to produce a personal feature matrix (Page 9: Section 3.3.2 attention based models; attention matrix)for the user. (Page 2 Right Col; Page 3; Collecting user behavioral information, an is input as a behavior sequence for creating a recommendation through the user is an attention model (Page 5 Left Col Attention mechanism; Page 8 Section 3.2.3 Attention based Models; Pages 9-10 Section Attention based model; Page 12; Section 4.3.1 Incorporation Attention mechanism) and output as attention matrix (equivalent to feature matrix) based on the application of an attention based model)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Majumdar to include applying a self-attention mechanism to user behavior to make a set of items the user is focused on as is taught by Fang
The suggestion/motivation is to better model user behavior using deep learning Page 1 Left Col.

Regarding claim 10, the claim inherits the same rejection as claim 2 for reciting similar limitations in the form of a non-transitory computer readable medium Majumdar 0008.

Claims 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (US 20140100835 A1) in view of Perkins et al. (US 20180136003 A1)
Regarding claim 6 Majumdar teaches the method according to claim 3, and is disclosed above, Majumdar does not explicitly teach further comprising: transmitting a notification to the user of a 
In an analogous art Perkins teaches further comprising: transmitting a notification (0040; display on a wireless device) to the user of a predicted time to start driving the vehicle in order to reach a destination on time, (0040; recommended departure time) based on the user behavior matrix (0046; users driving behavior) and real time traffic information (0037; traffic)(0037; 0040; 0046; 0055; displaying traffic information and departure time to reach destination on time)It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Majumdar to include displaying to the user travel information such as predicted departure based on user behavior and traffic information as is taught by Perkins
The suggestion/motivation is to better optimize user travel [0002-0004]
Regarding claim 7 Majumdar teaches the method according to claim 3, and is disclosed above, Majumdar does not explicitly teach further comprising: transmitting a reminder to the user to precondition the vehicle with heating or cooling a predetermined amount of time before a scheduled trip of the user based on the user behavior matrix. In an analogous art Perkins teaches further comprising: transmitting a reminder (0040; display on a wireless device) to the user to precondition the vehicle (0040; 0055; vehicle preconditioning settings) with heating or cooling a predetermined amount of time before a scheduled trip (0055; climate control prior to departure) of the user based on the user behavior matrix. (0046; users driving behavior) (0037; 0040; 0046; 0055; displaying precondition information and settings for setting climate preconditioning a specific time prior to departure)It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Majumdar to include displaying information for setting preconditioning settings as is taught by Perkins


Regarding claim 8, Majumdar teaches the method according to claim 3, and is disclosed above, Majumdar does not explicitly disclose further comprising: automatically preconditioning the vehicle with heating or cooling a predetermined amount of time before a scheduled trip of the user based on the user behavior matrix
In an analogous art Perkins teaches further comprising: automatically preconditioning the vehicle with heating or cooling a predetermined amount of time before a scheduled trip of the user based on the user behavior matrix  (0037; 0040; 0046; 0055; after user setting preconditioning settings, automatically preconditioning the vehicle a predetermined amount before departure)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Majumdar to include preconditioning the vehicle prior to departure as is set by the user settings as is taught by Perkins
The suggestion/motivation is to better optimize user travel [0002-0004]

Regarding claim 14, the claim inherits the same rejection as claim 6 for reciting similar limitations in the form of a non-transitory computer readable medium Majumdar 0008.
Regarding claim 15, the claim inherits the same rejection as claim 7 for reciting similar limitations in the form of a non-transitory computer readable medium Majumdar 0008.
Regarding claim 16, the claim inherits the same rejection as claim 8 for reciting similar limitations in the form of a non-transitory computer readable medium Majumdar 0008.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (US 20140100835 A1) in view of Seixeiro et al. (US 20180373398 A1)


In an analogous art Seixeiro teaches wherein the interaction is purchasing an item, the content is a location of purchase, and the context is a date and time of the purchase (0070; 0133; collecting user information such purchase history, time, date, and location information) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Majumdar to include tracking behavior such as purchase information, the location, date and time of the purchase as is taught by Seixeiro
The suggestion/motivation is to better determine behaviors context [0003-0005]

Regarding claim 12, the claim inherits the same rejection as claim 4 for reciting similar limitations in the form of a non-transitory computer readable medium Majumdar 0008.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (US 20140100835 A1) in view of McGavran et al. (US 20140279723 A1)

Regarding claim 5, Majumdar teaches the method according to claim 1, and is disclosed above, Majamdar does not explicitly teach further comprising: receiving a destination search input from the user; and outputting predicted destinations to the user based on the destination search input and the user behavior matrix.
In an analogous art further comprising: receiving a destination search input from the user; and outputting predicted destinations to the user based on the destination search input and the user behavior matrix (0020; 0024; previous traveling history data storage/ database (equivalent to matrix)) (0046-0048; 0116-0117; in response to providing user input such as in a search bar, presenting a predicted destination, and most recent destinations)

The suggestion/motivation is to better predict behavior [0003-0005]
Regarding claim 13, the claim inherits the same rejection as claim 5 for reciting similar limitations in the form of a non-transitory computer readable medium Majumdar 0008.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451





/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451